Title: General Orders, 3 March 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Monday March 3d 1783
                            Parole Normandy
                            Countersigns Oneida Pompton.
                        
                        For the day tomorrow Lt Colonel E. Vose.
                        For duty the Hampshire Battalion.
                        A distribution of the Cloathing now in store is to be made to the Army. the assistant Cloathier at Newburgh
                            has the Commander in Chiefs instructions on the subject—The regimental paymasters will therefore apply to him without
                            delay.
                        Accurate Returns to be made to the Assistant Clothier of the men who joined after the distribution of
                            Cloathing was made for the last year, and for whom no regimentals have been since drawn.
                        When the New cloathing shall have been delivered to the Light Infantry and other companies pointed out by the
                            Commander in Chief, all their Coats of last year are to be returned to the orders of the Commandant of the Corps who will
                            have them applied towards repairing the Coats of the Battalion companies in such manner as he shall judge most conducive
                            to the comfort of the men as well as the uniformity of their appearance—Exact accounts must be kept of the number and
                            quality of the Coats received; and from whom, also of the uses to which they are applied—Notwithstanding the proposed
                            alteration in the Uniform of the Infantry and Cavalry it appears necessary from inevitable circumstances that all the
                            Light Infantry Companies should be cloathed in blue coats faced with White untill further orders.
                        The Noncommissioned officers and Privates of the late 10th Massachusetts regiment who were annexed to the
                            regiments of that Line. at the Arrangement which took place on the first of January should for reviews at least, be drawn
                            up together on the parade—and it would contribute much to the order and uniformity of the corps, if they could be formed
                            into a company or have their cloathing so transferred as to prevent that disagreable and speckled appearance which two or
                            three regiments at present exhibit.
                        Altho the General does not urge the business of turning and repairing the Coats to be precipitated before the
                            scarlet Cloth can be obtained yet he wishes every preperation may be made for expediting it as much as possible upon the
                            arrival of the necessary materials; and he hopes the whole may be accomplished by the 15th of April or the first day of
                            May at farthest.
                        After orders.
                        The German Recruits now under the Orders of Captain selin are to be attached to the 2d & 3d Regiments
                            of Artillery in such manner as Major General Knox shall direct—he will have officers sent to Newburgh to receive them
                            tomorrow as soon as they shall have been inspected.
                    